               United States District Court for the Western
                           District of Missouri
                   File Number : 4:19-cv-00762-FJG

    Chiya Lloyd, Plaintiff

    v.                                    Notice of Appeal

    Experian        Information
    Solutions, Inc., Defendant

             Notice is hereby given that Chiya Lloyd, Plaintiff in the
    above named case, hereby appeals to the United States Court of
    Appeals for the 8th Circuit from an Order entered in this action on
    the 8th day of August 2021.


                                                      (s) Chiya Lloyd
                                                    Pro Se Appellant
                                        605 SW US 40 Highway, #447
                                             Blue Springs, MO 64014


    [Note to inmate filers: If you are an inmate confined in an
    institution and you seek the timing benefit of Fed. R. App. P.
    4(c)(1), complete Form 7 (Declaration of Inmate Filing) and file
    that declaration along with this Notice of Appeal.]




Case 4:19-cv-00762-FJG Document 144 Filed 08/23/21 Page 1 of 1
